Exhibit 10.3

 

LOGO [g638810g07b38.jpg]

2013 RESTRICTED STOCK UNIT AWARD AGREEMENT

We are pleased to advise you that the Compensation Committee (the “Committee”)
of the Board of Directors of Office Depot, Inc. (the “Company”) has on
December 2, 2013 (the “Grant Date”) granted you a restricted stock unit award
pursuant to the 2003 OfficeMax Incentive and Performance Plan (the “Plan”).
Capitalized terms used but not defined in this 2013 Restricted Stock Unit Award
Agreement (the “Agreement”) have the meanings given to them in the Plan. This
award is subject to federal and local law and the requirements of the New York
Stock Exchange.

 

1. Restricted Stock Units

You have been granted two hundred twenty nine thousand thirty three
(229,533) restricted stock units subject to the provisions and restrictions
contained in the Plan and this Agreement (the “Restricted Stock Units”).

 

2. Vesting

 

  a. Normal Vesting. The Restricted Stock Units will vest on the third
anniversary of the Grant Date, provided that you are continuously employed by
the Company or any Subsidiary from the Grant Date until the third anniversary of
the Grant Date (the “Vesting Period”).

 

  b. Effect on Vesting of Separation from Service. Notwithstanding paragraph
2(a) above, the following rules will apply if you separate from service with the
Company and its Subsidiaries during the Vesting Period:

 

  i)

Death or Disability. If you separate from service with the Company and its
Subsidiaries due to death or Disability during the Vesting Period, a pro rata
portion of the Restricted Stock Units will vest on the date of such separation
from service and you will forfeit the remainder of the Restricted Stock Units on
such date. The portion of the Restricted Stock Units that will vest under the
immediately prior sentence shall be determined by multiplying the total number
of Restricted Stock Units by a fraction, the numerator of which is the total
number of calendar days during which you were employed by the Company and its
Subsidiaries during the Vesting Period and the denominator of which is 1095,
rounded



--------------------------------------------------------------------------------

  up to the nearest whole number of Restricted Stock Units (as necessary). For
this purpose, you will be considered “Disabled” if you have been determined to
be eligible to commence benefits under the Company’s long-term disability
program; the effective date of your Disabled status will be the later of the
date on which such determination is made or the date as of which you are
determined to be eligible to commence such benefits. Your Disabled status must
become effective under the preceding sentence prior to the date on which payment
of your Restricted Stock Units due to your separation from service would
otherwise be required pursuant to Section 4 below in order to be recognized
under this Agreement.

 

  ii) Separation from Service without Cause or for Good Reason Prior to Change
in Control. In the event of your separation from service with the Company and
its Subsidiaries without Cause or for Good Reason during the Vesting Period and
prior to the effective date of a Change in Control, you will vest in a pro rata
portion of the Restricted Stock Units on the date of such separation from
service and you will forfeit the remainder of the Restricted Stock Units on such
date. The portion of your Restricted Stock Units that will vest under the
immediately prior sentence shall be determined by multiplying the total number
of Restricted Stock Units by a fraction, the numerator of which is the total
number of calendar days during which you were employed by the Company and its
Subsidiaries during the Vesting Period and the denominator of which is 1095,
rounded up to the nearest whole number of Restricted Stock Units (as necessary).

 

  iii) Separation from Service without Cause or for Good Reason on or After
Change in Control. In the event of your separation from service with the Company
and its Subsidiaries without Cause or for Good Reason during the Vesting Period
and within the period following the effective date of a Change in Control during
which you are entitled to receive enhanced severance benefits upon a termination
of employment pursuant to your Change in Control Agreement with the Company, the
Restricted Stock Units will become fully vested on the date of such separation
from service. In the event of your separation from service with the Company and
its Subsidiaries without Cause or for Good Reason during the Vesting Period and
after the period following the effective date of a Change in Control during
which you are entitled to receive enhanced severance benefits upon a termination
of employment pursuant to your Change in Control Agreement with the Company, the
treatment specified in paragraph 2(b)(ii) above shall apply to the Restricted
Stock Units. However, in any case, if the Restricted Stock Units are not
assumed, substituted or otherwise continued on an equivalent basis by the
surviving entity in the Change in Control, the Restricted Stock Units shall
become fully vested on the effective date of the Change in Control.

 

2



--------------------------------------------------------------------------------

  iv. Other Separation from Service. Except as provided otherwise in paragraphs
2(b)(i) through (iii) above, upon your separation from service with the Company
and its Subsidiaries during the Vesting Period you will immediately forfeit all
of your Restricted Stock Units.

 

  v. Definition of Cause. As used herein, the term “Cause” shall mean:

 

  A. your willful failure to perform your material duties (other than any such
failure resulting from incapacity due to physical or mental illness);

 

  B. your willful failure to comply with any valid and legal directive of the
Board;

 

  C. your engagement in dishonesty, illegal conduct or misconduct, which is, in
each case, materially injurious to Company or its affiliates;

 

  D. your embezzlement, misappropriation or fraud, whether or not related to
your employment with Company;

 

  E. your conviction of or plea of guilty or nolo contendere to a crime that
constitutes a felony (or state law equivalent) or a crime that constitutes a
misdemeanor involving moral turpitude;

 

  F. your willful violation of a material policy of Company;

 

  G. your willful unauthorized disclosure of confidential information (within
the meaning of the confidentiality covenant that you were required to sign as a
condition of your employment with the Company); or

 

  H. your material breach of any material obligation under any written agreement
between you and Company.

Termination of your employment shall not be deemed to be for Cause unless and
until Company delivers to you a copy of a resolution duly adopted by the
affirmative vote of not less than two-thirds of the Board, finding that you are
guilty of the conduct described in any of (A) - (H) above, after having afforded
you a reasonable opportunity to appear (with counsel) before the Board. Except
for a failure, breach or refusal which,

 

3



--------------------------------------------------------------------------------

by its nature, cannot reasonably be expected to be cured, you shall have thirty
(30) business days from the delivery of written notice by Company within which
to cure any acts constituting Cause; provided, however, that if Company
reasonably expects irreparable injury from a delay of thirty (30) business days,
Company may give you notice of such shorter period within which to cure as is
reasonable under the circumstances, which may include the termination of your
employment without notice and with immediate effect. No act or failure by you
shall be considered “willful” if such act is done by you in the good faith
belief that such act is or was in the best interests of Company or one or more
of its businesses.

 

  vi. Definition of Good Reason. As used herein, the term “Good Reason” shall
mean:

 

  A. a material reduction in your base salary with the Company;

 

  B. a material reduction in your target bonus opportunity with the Company;

 

  C. a relocation of your principal place of employment by more than 50 miles
(without your prior written consent);

 

  D. a material, adverse diminution in your authority, duties or
responsibilities (other than temporarily while you are physically or mentally
incapacitated); or

 

  E. a material adverse change in the reporting structure applicable to you.

You cannot terminate your employment for Good Reason unless you have provided
written notice to Company of the existence of the circumstances providing
grounds for termination for Good Reason within ninety (90) days of the initial
existence of such grounds and Company has had at least thirty (30) days from the
date on which such notice is provided to cure such circumstances. If you do not
terminate your employment for Good Reason within one hundred and eighty
(180) days after the first occurrence of the applicable grounds, then you will
be deemed to have waived your right to terminate for Good Reason with respect to
such grounds.

 

  vii. Definition of Change in Control. As used herein, the term “Change in
Control” shall have the meaning set forth in the Office Depot, Inc. 2007
Long-Term Incentive Plan.

 

4



--------------------------------------------------------------------------------

  vi. No Other Special Vesting Rights. The provisions of Section 24.1 of the
Plan with respect to change in control do not apply to your Restricted Stock
Units.

 

3. Rights as Stockholder

You shall have no voting, dividend or any other rights as a stockholder of the
Company with respect to your Restricted Stock Units. Upon the issuance of shares
of the Company’s common stock (“Common Stock”) pursuant to Section 4 below, you
shall obtain full voting and other rights of a stockholder of the Company as to
such shares.

 

4. Payment

Within 30 days after each of the following dates (except as provided otherwise
in Section 10 below), the vested portion of the Restricted Stock Units as of
such date (if any, less any portion of the Restricted Stock Units which became
vested and was paid on an earlier date) shall be paid to you:

 

  a. The third anniversary of the Grant Date;

 

  b. The effective date of a Change in Control; and

 

  c. The date of your separation from service.

The Company will make payment by issuing to you and registering in your name a
certificate or certificates for (or evidencing in book entry or similar account)
a number of shares of the Common Stock equal to the number of Restricted Stock
Units. Such shares will not be subject to any restrictions under this Agreement,
but may be subject to certain restrictions under applicable securities laws.

 

5. Withholding

You are required to pay to the Company all applicable federal, state, local or
other taxes, domestic or foreign, with respect to your Restricted Stock Units
(the “Required Tax Payments”). You shall be required to make payment to the
Company of all Social Security and Medicare taxes due with respect to your
Restricted Stock Units by check at such time as the Company is required to
withhold such taxes. Unless you make other arrangements with the consent of the
Company, all other Required Tax Payments will be satisfied by the Company
withholding Shares otherwise to be delivered to you, having a Fair Market Value
on the date the tax is to be determined, sufficient to make the Required Tax
Payments. The Company will withhold the whole number of Shares sufficient to
make the Required Tax Payments and will make a cash payment to you for the
difference between the Fair Market Value of the Shares withheld and the Required
Tax Payments on the payment date specified in Section 4 above (but if this would
cause adverse accounting then the Company will withhold one less Share and you
must pay in cash the additional withholding).

 

5



--------------------------------------------------------------------------------

6. Transferability of Restricted Stock Units

Your Restricted Stock Units may not be sold, pledged, assigned or transferred in
any manner; any such purported sale, pledge, assignment or transfer shall be
void and of no effect.

 

7. Conformity with Plan

Your Restricted Stock Units are intended to conform in all respects with, and
are subject to, all applicable provisions of the Plan which is incorporated
herein by reference. Inconsistencies between this Agreement and the Plan shall
be resolved in accordance with the terms of the Plan except as expressly
provided otherwise in this Agreement. The Committee reserves its right to amend
or terminate the Plan at any time without your consent; provided, however, that
your Restricted Stock Units shall not, without your written consent, be
adversely affected thereby (except to the extent the Committee reasonably
determines that such amendment or termination is necessary or appropriate to
comply with applicable law or the rules or regulations of any stock exchange on
which the Company’s stock is listed or quoted). All interpretations and
determinations of the Committee or its delegate shall be final, binding and
conclusive upon you and your legal representatives with respect to any question
arising hereunder or under the Plan or otherwise, including guidelines, policies
or regulations which govern administration of the Plan. By acknowledging this
Agreement, you agree to be bound by all of the terms of the Plan and acknowledge
availability and accessibility of the Plan document, the Plan Prospectus, and
either the Company’s latest annual report to shareholders or annual report on
Form 10-K on the Plan and/or Company websites. You understand that you may
request paper copies of the foregoing documents by contacting the Company’s
Director, Executive Compensation & International Compensation and Benefits.

 

8. Restrictions on Shares

If the Committee determines that the listing, registration or qualification upon
any securities exchange or under any law of shares subject to the grant of the
Restricted Stock Units is necessary or desirable as a condition of, or in
connection with, the granting of same or the issue or purchase of shares
thereunder, no shares may be issued unless such listing, registration or
qualification is effected free of any conditions not acceptable to the
Committee. All certificates for shares of Common Stock delivered under the Plan
shall be subject to such stop-transfer orders and other restrictions as the
Committee may deem advisable under the rules, regulations, and other
requirements of the Securities and Exchange Commission, any listing standards of
any exchange or self-regulatory organization on which the Common Stock of the
Company is listed, and any applicable federal or state laws; and the Committee
may cause a legend or legends to be placed on

 

6



--------------------------------------------------------------------------------

any such certificates to make appropriate reference to such restrictions. In
making such determination, the Committee may rely upon an opinion of counsel for
the Company. The Company shall have no liability to deliver any shares under the
Plan or make any other distribution of the benefits under the Plan unless such
delivery or distribution would comply with all applicable state, federal, and
foreign laws (including, without limitation and if applicable, the requirements
of the Securities Act of 1933), and any applicable requirements of any
securities exchange or similar entity. The Committee shall be permitted to amend
this Agreement in its discretion to the extent the Committee determines that
such amendment is necessary or desirable to achieve compliance with the
Dodd-Frank Wall Street Reform and Consumer Protection Act and the guidance
thereunder.

 

9. Non-Compete, Confidentiality, and Non-Solicitation Requirements

Your Restricted Stock Units are also subject to your complying with and not
breaching the non-compete, confidentiality, and non-solicitation covenants that
you were required to sign as a condition of your employment with the Company.

 

10. Compliance with Section 409A

 

  a. This Agreement shall be construed and administered in accordance with
Section 409A of the Internal Revenue Code of 1986, as amended (the “Code”), or
an applicable exemption from Code Section 409A.

 

  b.

To the extent that any compensation payable under this Agreement constitutes
deferred compensation within the meaning of Code Section 409A and the Department
of Treasury regulations and other guidance thereunder, (i) any provisions of
this Agreement that provide for payment of compensation that is subject to
Section 409A and that has payment triggered by your separation from service
shall be deemed to provide for payment that is triggered only by your
“separation from service” within the meaning of Treasury Regulation Section
§1.409A-1(h) (a “Section 409A Separation from Service”), (ii) if you are a
“specified employee” within the meaning of Treasury Regulation Section
§1.409A-1(i) on the date of your Section 409A Separation from Service (with such
status determined by the Company in accordance with rules established by the
Company in writing in advance of the “specified employee identification date”
that relates to the date of such Section 409A Separation from Service or in the
absence of such rules established by the Company, under the default rules for
identifying specified employees under Treasury Regulation Section 1.409A-1(i)),
such compensation triggered by such Section 409A Separation from Service shall
be paid to you six months following the date of such Section 409A Separation
from Service (provided, however, that if you die after the date of such
Section 409A Separation from Service, this six month delay shall not apply from
and after the date of your death), and (iii) to the extent necessary to comply
with Section

 

7



--------------------------------------------------------------------------------

  409A, the definition of change in control that applies under Section 409A
shall apply under this Agreement to the extent that it is more restrictive than
the definition of Change in Control that would otherwise apply. You acknowledge
and agree that the Company has made no representation regarding the tax
treatment of any payment under this Agreement and, notwithstanding anything else
in this Agreement, that you are solely responsible for all taxes due with
respect to any payment under this Agreement.

 

11. Employment and Successors

Nothing in the Plan or this Agreement shall serve to modify or amend any
employment agreement you may have with the Company or any Subsidiary or to
interfere with or limit in any way the right of the Company or any Subsidiary to
terminate your employment at any time, or confer upon you any right to continue
in the employ of the Company or any Subsidiary for any period of time or to
continue your present or any other rate of compensation subject to the terms of
any employment agreement you may have with the Company. The grant of your
Restricted Stock Units shall not give you any right to any additional awards
under the Plan or any other compensation plan the Company has adopted or may
adopt. The agreements contained in this Agreement shall be binding upon and
inure to the benefit of any successor of the Company.

 

12. Amendment

The Committee may amend this Agreement by a writing that specifically states
that it is amending this Agreement, so long as a copy of such amendment is
delivered to you, provided that no such amendment shall adversely affect in a
material way your rights hereunder without your written consent (except to the
extent the Committee reasonably determines that such amendment or termination is
necessary or appropriate to comply with applicable law or the rules or
regulations of any stock exchange on which the Company’s stock is listed or
quoted). Without limiting the foregoing, the Committee reserves the right to
change, by written notice to you, the provisions of the Restricted Stock Units
or this Agreement in any way it may deem necessary or advisable to carry out the
purpose of the grant of the Restricted Stock Units as a result of any change in
applicable law or regulation or any future law, regulation, ruling, or judicial
decisions; provided that, any such change shall be applicable only to that
portion of your Restricted Stock Units that are then subject to restrictions as
provided herein.

 

8



--------------------------------------------------------------------------------

13. Notices

Any notice to be given under the terms of this Agreement to the Company shall be
addressed to the Company as follows:

Office Depot, Inc.

c/o Vice President, Global Compensation, Benefits, and HRIM

6600 North Military Trail, C278

Boca Raton, FL 33496

Any notice to be given under the terms of this Agreement to you shall be
addressed to you at the address listed in the Company’s records. By a notice
given pursuant to this Section, either party may designate a different address
for notices. Any notice shall be deemed to have been duly given when personally
delivered (addressed as specified above) or when enclosed in a properly sealed
envelope (addressed as specified above) and deposited, postage prepaid, with the
U.S. postal service or an express mail company.

 

14. Severability

If all or any part of this Agreement or the Plan is declared by any court or
governmental authority to be unlawful or invalid, such unlawfulness or
invalidity shall not invalidate any portion of this Agreement or the Plan not
declared to be unlawful or invalid. Any section of this Agreement (or part of
such a section) so declared to be unlawful or invalid shall, if possible, be
construed in a manner that will give effect to the terms of such section or part
of a section to the fullest extent possible while remaining lawful and valid.

 

15. Entire Agreement

This Agreement contains the entire agreement between the parties with respect to
the subject matter hereof and supersedes all prior agreements or understandings,
oral or written, with respect to the subject matter herein. By acknowledging
this Agreement, you accept the Restricted Stock Units in full satisfaction of
any and all obligations of the Company to grant restricted stock units to you as
of the date hereof.

 

16. Governing Law

This Agreement will be governed by and enforced in accordance with the laws of
the State of Florida, without giving effect to its conflicts of laws rules or
the principles of the choice of law.

 

17. Venue

Any action or proceeding seeking to enforce any provision of or based on any
right arising out of this Agreement may be brought against you or the Company
only in the courts of the State of Florida or, if it has or can acquire
jurisdiction, in the United States

 

9



--------------------------------------------------------------------------------

District Court for the Southern District of Florida, West Palm Beach Division;
and you and the Company consent to the jurisdiction of such courts in any such
action or proceeding and waive any objection to venue laid therein.

To confirm your understanding and acknowledgment of the terms contained in this
Agreement, please sign and date this Agreement below.

Very truly yours,

OFFICE DEPOT, INC.

Acknowledged:

/s/ Stephen E. Hare                        

Stephen E. Hare

Date: December 2, 2013            

 

10